DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/28/2021 has been entered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, 10-16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gandee (U.S. Patent 1,262,036) in view of Bailey (U.S. Patent 1,755,044).
Claim 1: Gandee discloses a tool assembly (e.g. Fig. 1) comprising: a housing (e.g. frame plate A1); a modular head (e.g. frame plate A) coupled to the housing; at least one movable cam assembly (e, E, F) comprising at least one cam (E), wherein the at least one cam assembly is adapted to expand, contract, and eject a seal ring onto a component (e.g. page 1, lines 72-106 – the cam assembly is used to expand and allows for the removal/ejection of a seal ring onto a piston. It would also be capable of contracting a ring by simply reversing the expansion process).

Claim 3: Gandee and Bailey teach a tool assembly substantially as claimed except for wherein at least one cam has a polygonal cross-sectional shape (the cams are semi-circular and not strictly “polygonal”). However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the cams polygonal since it has been held that the configuration of the claimed structure is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed structure was significant. In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966). Please note that in the instant application, paragraph 43, Applicant has not disclosed any criticality for the shape of the cam (and even contemplates semi-circular shapes).
Claims 4-5: Referring to Gandee, the cam rotates and radially translates as the cam assembly is actuated (i.e. it moves outward while rotating through the arcuate slot “a”). 
Claim 6: At least one cam (E) is operatively connected (via arms “e”) to at least one gear (planetary gears B). 
Claim 7: The cam assembly further comprises a cam rod (e).
Claim 8: Gandee discloses a power component in the form of handle “d”, but the power component is not one of a drive motor, electric motor, engine, battery, battery charger, converter, clutch, or drivetrain. However, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior 
Claim 10: It is noted that throughout the instant application, the term “rigid” is essentially used to indicate that a given component is made from “suitable material with sufficient rigidity to withstand axial and longitudinal forces” (e.g. paragraph 44). It is thus submitted that the cam assembly of Gandee would inherently be made of a “rigid material” in this sense in order to function as disclosed (i.e. the components must be capable of withstanding the requisite forces involved in operation).
Claim 11: The expansion ring of Bailey comprises an elastic material (spring steel), but not necessarily an elastomeric material. However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have made the expansion ring elastomeric since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960). Please note that in the instant application, paragraph 46, Applicant has not disclosed any criticality for the material of the expansion ring (and even contemplates spring steel).

Claim 12: Gandee discloses a tool assembly comprising: a housing (e.g. frame plate A1); a modular head (e.g. frame plate A) coupled to the housing; a gearset assembly (B, C); and at least one movable cam assembly (e, E) comprising at least one cam (E) operatively connected to the gearset assembly (each cam E is operatively connected via arms “e” to a gear B, which are driven by C), wherein the cam assembly is adapted to expand, contract, and eject a seal ring onto a component through actuation of the gearset assembly (e.g. page 1, lines 72-106 – the cam assembly is used to expand and allows for the removal/ejection of a seal ring onto a piston. It would also be capable of contracting a ring by simply reversing the expansion process).
Gandee does not disclose that the tool assembly comprises an expansion ring that contacts the at least one cam of the cam assembly. However, Bailey teaches a piston ring (2) expansion tool having an expansion ring (1) surrounding the expansion heads (page 1, lines 63-75). It would have been obvious 
Claim 13: The gearset assembly comprises a plurality of gears (B, C).
Claim 14: The modular head (A) comprises an attachment component (screws b) to attach the modular head to the housing.
Claims 15-16: The tool assembly of claim 12, wherein the tool assembly further comprises a fixed handle or a twist handle (G – noting that handle G may read on wither limitation, and “twist” does not particularly limit the handle as it may merely relate to its intended use).
Claim 18: Gandee does not explicitly disclose that the tool assembly is adapted to expand a seal ring diameter from 3 mm to 3 m. However, the tool is intended to expand piston rings, and one of ordinary skill in the art would have recognized that pistons of this kind (and consequently their piston rings) would have typically fallen within this size range, and so it would have been obvious to have adapted the tool accordingly.
Claim 19: It is noted that throughout the instant application, the term “rigid” is essentially used to indicate that a given component is made from “suitable material with sufficient rigidity to withstand axial and longitudinal forces” (e.g. paragraph 25). It is thus submitted that the housing of Gandee would inherently be made of a “rigid material” in this sense in order to function as disclosed (i.e. the components must be capable of withstanding the requisite forces involved in operation). Furthermore, Gandee discloses the housing (A/A1) is metallic (page 1, lines 43-44).

Claim 20: Gandee discloses a method comprising: providing a seal (a piston ring as disclosed), a fluid component (a piston, which is contemplated as a form of “fluid component” in the instant application, e.g. paragraph 3), and tool assembly (Fig. 1) comprising: a housing (A1), a modular head (e.g. frame 
Gandee does not disclose that the tool assembly comprises an expansion ring that contacts the at least one cam of the cam assembly. However, Bailey teaches a piston ring (2) expansion tool having an expansion ring (1) surrounding the expansion heads (page 1, lines 63-75). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have analogously included an expansion ring as taught by Bailey over the cams of Gandee since it evenly distributes the strain of the expansion (Bailey, page 1, lines 12-16). It is also noted that the expansion ring would appear capable of contacting the cams E since the springs F are seated within a recess e’ which appears to make the outer surface of the springs F flush with the outer surfaces of the cams E (e.g. see Fig. 2). Alternatively, the springs F, being attached fixedly to the cams E, might also be considered part of the cams F, and thus the expansion ring would contact portion F of the cams.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Gandee and Bailey as applied to claims 1 and 12 above, and further in view of Bertini (U.S. Patent 6,494,516).
Claim 9: Gandee discloses a tool assembly substantially as claimed except for wherein the tool assembly further comprises at least one pusher arm assembly. However, Bertini teaches a tool for internally gripping and placing ring-shaped seals comprising at least one pusher arm assembly (pusher arms 38 actuated by piston 37 (column 4, lines 26-33). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a pusher arm assembly in order to have automated and aided the process of installing the piston ring of Gandee.
Claim 17: As noted above, it would have been obvious to have included a pusher arm, i.e. to have performed the “eject” process. Bertini does not also teach that the tool assembly further comprises an eject button. However, it has been held that broadly providing an automatic or mechanical means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art. In re Venner, 262 F.2d 91, 95, 120 USPQ 193, 194 (CCPA 1958). In this regard, the examiner submits that merely adding a button as a means for controlling such an automated process, a button of course being a well-known control interface, would have been an obvious provision.

Response to Arguments
The RCE filed 1/28/2021 serves to enter the prior after-final submission filed 1/19/2021. Applicant's arguments filed were addressed in the advisory action dated 1/28/2021.
The examiner further notes that “modular” as applied to the head would typically imply some degree of interchangeability, for example with other heads. However, as described in the disclosure (paragraph 26), the head may be attached to the housing including by means which would be generally considered in the art as essentially “permanent”, such as welding, adhesives, or crimping, thus rebutting any presumption of interchangeability. The disclosure does not otherwise describe what is meant by “modular”. Thus, as similarly noted in previous Office Actions, the term “modular” does not appear to particular limit the structure or function of the claimed “modular head”, and is interpreted as merely some “head” attached to some “housing” by virtually any means according to the interpretation of “attachment component” under 112(f).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW P TRAVERS whose telephone number is (571)272-3218.  The examiner can normally be reached on 10:00AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Matthew P Travers/Primary Examiner, Art Unit 3726